DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/20 has been entered.
Claims 1-20 are pending. 
Previous rejections of the claims under 35 USC 103 are modified in view of the amendments but maintained. A new rejection under 35 USC 112 is provided. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 14, 19, recite the term ppm in the limitation wherein water is passed in an amount from about 100 mol-ppm to about 300 mol-ppm. The limitation is taken from par. 0025 and Figure 3 where 100 mol-ppm  or 300 mol-ppm “reactor water injection” are two points on the graph. It is unclear if the rates are mol-ppm water based on fresh feed or have another 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later 
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0252801 to Leonard in view of US 3,907,921 to Winter.
With respect to claims 1-4, 8-14, 18, and 19, Leonard teaches a dehydrogenation process that “seeks to improve the sulfur management and avoids the problems associated with high sulfur concentrations in the regenerator and the reduction zone by stripping the sulfur from the spent catalyst before passing the spent catalyst to the regenerator” (0013). Leonard teaches wherein the process comprises passing the feed to a single or plurality of dehydrogenation reactors containing dehydrogenation catalyst (0017). Leonard teaches that the catalyst upon leaving a reactor is collected and passed to a subsequent reactor in a reactor system and then the catalyst leaving the last reactor is collected, stripped and cooled, and passed to a regeneration system (0017).
The catalyst is subject to stripping and cooling in collector using a hydrogen-containing gas at a temperature of (0014; 0017). Specifically, the catalyst flows downward through a first stripping section 20 where it is stripped with a hydrogen-containing gas (0014; 0017).
Preferably, the hydrogen is substantially sulfur free (0017). The gas is at a temperature of at least 150C, preferably greater than 250C (claims 14-16; 0014; 0017). The stripped catalyst then flows into the cooling section where it is cooled to less than 200 C, preferably between 100 and 150C (0014; 0017). Cooling and stripping may occur in separate vessels or a single (0015). The cooling may occur using a cooling gas at a temperature between 100 and 200C (0014; claim 15-16). The stripping and cooling gases may be separate or a single stream (0017). Leonard teaches that the preferred conditions reduce and remove at least 90% of the sulfur (0014). The cooled stripped catalyst is recovered from the gas and is regenerated in the regenerator and passed back to the first reactor in the dehydrogenation reactor system via the reduction zone (0017). Chloride compounds may be removed in the reduction zone (0016).

Leonard fails to teach injecting a water stream into the inlet of any combination of the four reactors, including second or third, with fourth, or all reactors.
However, Winter teaches water injection in a dehydrogenation process (title). Winter teaches that the activity of a used dehydrogenation catalyst is improved by increasing the water concentration in the reactants towards the end of the catalyst life with optimum results when the water is increased gradually as the temperature is increased (abstract). Winter teaches wherein injection of water into the feed stream can be used to optimize the activity and selectivity during the run (col. 4-5). Winter teaches wherein a water rate to fresh feed is within the range of 25-125 ppm (col. 5, line 35+). In one mode of the invention the water may be injected at 5-25 wt ppm based on fresh feed rate and then increased to value of 25-125 ppm after at least 40% operation (col. 5, lines 25+). In a second method of practicing the invention, water is returned in a gaseous recycle stream and may be controlled by varying the concentration of water in the recycle (col. 5, line 41+). In another embodiment, the water in the gaseous recycle may be increased stepwise to e.g. 3.5-7.5 ppm based on fresh feed (col 6, line 26+; claim 6).  When the recycle ratio is about 10:1, the injection rate based on total reactant is about 100 times higher (col. 6, line 62+). The increase is not a straight function of temperature and the optimum concentration of water will depend on the particular catalyst and feedstock and recycle gas rate (col. 6, lines 2+). 
	It would have been obvious to one of ordinary skill in the art prior to the date of filing to add water to any of the reactors containing partially deactivated catalyst in the process of Leonard to improve activity and selectivity of the dehydrogenation catalyst as it deactivates as taught in Winter. It would have been within the skill of the ordinary artisan at the time of 
	With respect to claims 5-7, 15-17 and 20, Winter teaches adding water and passing a vaporized hydrocarbon/water stream to the reactor, but is silent regarding wherein the water is demin, steam or condensate. Winter does not limit or restrict the source or content of water. It would have been obvious to one of ordinary skill in the art prior to the date of filing to use readily available water, including steam and steam condensate.
Response to Arguments
Applicant's arguments filed 10/12/2020 have been fully considered but they are not persuasive. The new limitation found in independent claims 1, 14 and 19 is now addressed above in the rejection under 35 USC 112 and in the 103 rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brandi Doyle whose telephone number is (571)270-1141.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on (571)272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/BRANDI M DOYLE/Examiner, Art Unit 1771